UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------------X

JKAYC, LLC,

                                   Plaintiff,
                                                                        ORDER
        -against-                                                       CV-20-943 (PKC)

NOAH BANK,

                                    Defendant.
--------------------------------------------------------------------X

All cases have been assigned to the Court’s Electronic Case Filing Program. The parties shall file all
future submissions electronically and will ONLY receive correspondence from the Court electronically.
It is the responsibility of the parties to confirm that their contact information and e-mail addresses are
correct at the time of filing the complaint or answer, as well as regularly monitor the status of their
cases in order to avoid missing court appearances or deadlines set by the court.

        An initial conference will be held in this case at 11:00 a.m. on March 12, 2020 before United

States Magistrate Judge Steven M. Gold, at 225 Cadman Plaza East, Brooklyn, New York. Upon

arrival, parties must check in with chambers by calling x2560 from one of the attorney rooms located

in Courtroom 13-D South. Counsel for all parties must be present.

        Plaintiff’s counsel is requested to confirm with defendant’s counsel that all necessary

participants are aware of this conference. In the event an answer has not yet been filed at the time

this Order is received, plaintiff's counsel is to notify counsel for the defendant(s) of this conference as

soon as an answer is filed. Plaintiff's counsel is to notify the undersigned, in writing, at least two

days before the scheduled conference if the defendant has failed to appear in the action. Requests

for adjournments will not be considered unless made in accordance with Chambers Individual

Practices.

        PRIOR TO THE CONFERENCE, THE PARTIES ARE TO COMPLY WITH THE

REQUIREMENTS OF RULE 26(f) OF THE FED.R.CIV.P. The parties shall meet at least five

business days before the initial conference to discuss the matters specified in Fed.R.Civ.P. 26(f)
and16(b); counsel shall also discuss (1) the scope of any anticipated electronic discovery, the

preservation of electronically stored data, and the cost of locating, maintaining and producing that

data, and (2) whether any party will rely upon expert testimony, and if so, whether counsel are able to

reach an agreement on how material exchanged between counsel and any expert witness will be

treated, and in particular whether draft expert reports and written and electronic communications

between expert witnesses and counsel will be retained.    No written report or discovery plan required

by Rule 26(f) need be filed with the Court, but the attached questionnaire must be completed and

brought to the conference. At least two days prior to the conference, the parties shall also exchange

the names and, if known, the addresses and telephone numbers of persons who are likely to have

knowledge of discoverable information relevant to disputed facts, and comply with the automatic

disclosure requirements in Rule 26(a)(1) of the Federal Rules of Civil Procedure.

       At the initial conference, counsel shall be fully prepared to discuss this matter and any

questions regarding this case, including jurisdiction, venue, schedules for discovery and for trial, and

settlement. Counsel shall be prepared to stipulate to facts as to which there is no genuine dispute:

e.g., the time and place of events which are the subject of the litigation, the owners and operators of

the instrumentalities or property involved, the status of the parties, the extent of any insurance

coverage and whether required administrative procedures have been followed, required notices given,

and reports made.

       SO ORDERED.

Dated: Brooklyn, New York
      February 24, 2020

                                              s/
                                             STEVEN M. GOLD
                                             CHIEF UNITED STATES MAGISTRATE JUDGE
                                    INITIAL CONFERENCE QUESTIONNAIRE

    1.      Date for completion of automatic disclosures required by Rule 26(a)(1) of the Federal Rules of
            Civil Procedure, if not yet made:

    2.      If additional interrogatories beyond the 25 permitted under the federal rules are needed, the
            maximum number of: plaintiff(s)                and defendant(s)

    3.      Number of depositions by plaintiff(s) of:        parties               non-parties

    4.      Number of depositions by defendant(s) of:        parties               non-parties

    5.      Date for completion of factual discovery:

    6.      Number of expert witnesses of plaintiff(s):                medical              non-medical

                    Date for expert report(s):

    7.      Number of expert witnesses of defendant(s):                  medical             non-medical

                    Date for expert report(s):

    8.      Date for completion of expert discovery:

    9.      Time for amendment of the pleadings by plaintiff(s)
            or by defendant(s)

    10.     Number of proposed additional parties to be joined by plaintiff(s)             and by
            defendant(s)       and time for completion of joinder:

    11.     Types of contemplated dispositive motions: plaintiff(s):
                                                                                      defendant(s):

    12.     Dates for filing contemplated dispositive motions: plaintiff(s):
                                                                       defendant(s):

    13.     Have counsel reached any agreements regarding electronic discovery? If so, please describe
            at the initial conference.

    14.     Have counsel reached any agreements regarding disclosure of experts' work papers (including
            drafts) and communications with experts? If so, please describe at the initial conference.

    15.     Will the parties *consent to trial before a magistrate judge pursuant to 28 U.S.C. §636(c)?
            (Answer no if any party declines to consent without indicating which party has declined.)
            Yes            No

    __________________________________________________
* The fillable consent form may be found at http://www.uscourts.gov/uscourts/FormsAndFees/Forms/AO085.pdf
 may be filed electronically upon completion prior to the initial conference, or, brought to the initial conference and
presented to the Court for processing.
